Citation Nr: 1317434	
Decision Date: 05/29/13    Archive Date: 06/06/13

DOCKET NO.  10-31 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for chronic bursitis of the right hip. 


REPRESENTATION

Appellant represented by:	Adjutant General's Office


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1997 to July 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's appeal can be adjudicated.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  

VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c),(d) (2012).

The Veteran seeks an initial rating in excess of 10 percent for her service-connected right hip disability.  She filed her claim in October 2008.  The RO granted service connection in February 2009.  She submitted a Notice of Disagreement (NOD) in January 2010.  In her NOD, she included the results of a magnetic resonance imaging (MRI) performed at the Lebanon VA Medical Center (VAMC) in August 2009 and described a November 2009 follow-up appointment.  She did not include the treatment records from that visit, nor did the RO attempt to obtain them.  

The RO issued a Statement of the Case in May 2010.  She subsequently submitted a lay statement in January 2011 detailing the worsening of her disability and her continued treatment thereof.  The RO scheduled a VA compensation examination in April 2011.  The examination included a March 2011 VA treatment record that had not previously been associated with the claims file.

The Veteran submitted her VA Form 9 in July 2010.  The RO issued a Supplemental Statement of the Case (SSOC) in November 2011, continuing the 10 percent rating.  

Considering the Veteran's statement that she had a November 2009 appointment at a VA facility for an MRI follow-up, her January 2011 statement that she has had ongoing treatment for her disability, and the March 2011 VA treatment record included in the April 2011 VA examination report, the Board believes there are VA treatment records that have not been associated with the claims file.  Records generated by VA facilities that may impact the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims files.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, on remand the AMC or RO should obtain any unassociated VA treatment records, as set forth below.  As the case must be remanded, the Veteran should also be afforded a current VA examination of her service-connected right hip disability.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records from the Lebanon VAMC, dated since October 2008.  

Contemporaneously with this effort, ask the Veteran to identify all records of non-VA health care providers who have provided any medical treatment relevant to the claim on appeal.  After obtaining appropriate authorizations for release of medical information, obtain the relevant and previously unobtained records from each health care provider the Veteran identifies.  Advise the Veteran that with respect to private medical evidence, she may alternatively obtain the records on her own and submit them to the RO/AMC. 

2.  Thereafter, schedule the Veteran for a VA examination of her right hip to assess the current severity of the disability.  The claims file should be made available to and reviewed by the examiner.  All indicated tests, including x-rays if warranted, should be completed.

The examiner should provide the ranges of motion of the Veteran's right hip in degrees.  The examiner should also note whether - upon repetitive motion of the Veteran's right hip - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the right hip is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Then, review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.

4.  Finally, readjudicate the Veteran's claim.  If the claim remains denied, provide the Veteran with a SSOC and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

